Citation Nr: 1111216	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  03-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of left shoulder.

3.  Entitlement to service connection for arthritis of right shoulder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to October 1967.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO). 

A March 2003 rating decision, in pertinent part, granted entitlement to service connection for PTSD, assigning a 10 percent evaluation, effective July 1, 2002, and denied entitlement to service connection for low back disability.  

In October 2004, the Veteran presented testimony before a Decision Review Officer sitting at the RO; the transcript is of record.

In a July 2005 rating decision, the RO assigned a 30 percent rating to PTSD, effective July 1, 2002.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  Likewise, in a September 2005 statement, the Veteran indicated that he wanted a higher evaluation.

In October 2006, the Board denied entitlement to service connection for low back disability, and denied entitlement to an increased rating for PTSD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's representative filed a Joint Motion for Remand, received in December 2007, requesting that the Court vacate the Board's October 2006 decision, and remand the issues for further development.  In December 2007, the Court granted the motion and vacated the October 2006 decision.  The issues of entitlement to service connection for low back disability and entitlement to an increased rating for PTSD were returned to the Board for proceedings consistent with the Joint Motion for Remand.  

In April 2008, the Board remanded the issues to afford the Veteran a Board hearing.  A hearing was originally scheduled in June 2006; however, the first notice letter contained an incorrect zip code.  In June 2008, the RO received a statement from the Veteran, in which he indicated that he did not wish to be rescheduled for a Board hearing.  

In September 2008, the Board denied entitlement to service connection for low back disability, and denied entitlement to an increased rating for PTSD.  The Veteran filed a timely appeal to the Court.  In an October 2010 Memorandum Decision, the Court affirmed the portion of the decision which denied entitlement to service connection for low back disability, but vacated the portion of the decision which denied entitlement to an increased rating for PTSD, and remanded for further adjudication consistent with the decision.

A March 2008 rating decision denied entitlement to service connection for an acquired psychiatric disability, bilateral hearing loss, right shoulder disability, and determined that new and material evidence had not received to reopen a claim of entitlement to service connection for left shoulder disability.  A notice of disagreement was filed in April 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

PTSD

In a statement from the Veteran received in January 2011, he stated that he has continued to seek monthly treatment with Scariya M. Kumaramangalam, M.D., a psychiatrist with the Tennessee Valley Life Center.  Likewise, in December 2010 correspondence, Dr. Kumaramangalam stated that the Veteran has been under his care since August 2002 for PTSD, generalized anxiety disorder, and major depression.  The evidence of record contains records from Dr. Kumaramangalam through February 15, 2008.  Updated treatment records should be obtained for the period February 16, 2008, to the present.

Per the Court's Memorandum Decision, the Board failed to discuss and consider the Veteran's October 2004 hearing testimony that symptoms of his PTSD impacted his ability to work, to get along with others at work, and forced him into early retirement.  The Board notes that the Veteran has also claimed entitlement to service connection for an acquired psychiatric disorder, and the medical evidence of record reflects diagnoses of generalized anxiety disorder and major depressive disorder.  Likewise, Dr. Kumaramangalam stated in December 2010 that the Veteran is unable deal with any stressful situations.  In light of the fact that the most recent VA examination was conducted in November 2007, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD (see Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)), and to assess whether the symptomatology associated with his PTSD can be distinguished from his nonservice-connected acquired psychiatric disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, while on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in Birmingham, Alabama, for the period October 6, 2007, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Acquired psychiatric disability, bilateral hearing loss, right shoulder disability, and left shoulder disability

In his February 2009 substantive appeal, the Veteran requested a Travel Board hearing.  In February 2010, the RO issued correspondence to the Veteran informing him that his name would be put on a list of persons desiring to appear for a Travel Board hearing.  To date, it does not appear as if a hearing has been scheduled or held.  Remand is necessary to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following actions:
	
1.  With regard to the claims of service connection for an acquired psychiatric disability, bilateral hearing loss, right shoulder disability, and whether new and material evidence has been received to reopen entitlement to service connection for left shoulder disability, the RO should contact the Veteran and inquire as to whether he desires a videoconference Board hearing or in-person Board hearing at the Montgomery RO.  If the Veteran does not respond, the RO should schedule the Veteran for the earliest available Travel Board hearing in Montgomery.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

2.  Upon obtaining an appropriate release, the Veteran's treatment records from Dr. Kumaramangalam, with the Tennessee Valley Life Center, for the period February 16, 2008, to the present should be requested and associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Updated treatment records from the Birmingham VAMC for the period October 5, 2007, to the present should be associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should attempt to distinguish the symptomatology associated with his service-connected PTSD, and any other diagnosed acquired psychiatric disability, to include major depressive disorder and generalized anxiety disorder.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities (PTSD and tinnitus) on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an initial increased rating for PTSD should be readjudicated based on the entirety of the evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


